Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-20 and 31-51 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 12-20 in the reply filed on 3/28/22 is acknowledged.
Applicant’s election without traverse of the species of one or more surfactants of behentrimonium chloride in the reply filed on 5/13/22 is acknowledged.
Claims 35-37 and 39-43 are withdrawn as not being directed to the elected species of surfactant.
Claims 12-20, 31-34, 38, and 44-51 are under consideration to the extent that the method of treating hair comprises behentrimonium chloride. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/28/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Claim Objections
Claim 50 is objected to because of the following informalities:  
In claim 50, line 8, “…wherein the cosmetically acceptable diluent in comprises an alcohol…”.  The phrase “cosmetic formulation” should be added or “in” can be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 38, line 4 “polyoxyethylene, coconut amine” is unclear.  The claim recites a Markush group of cationic surfactants, but neither polyoxyethylene, coconut amine, or “polyoxyethylene coconut amine” appear to be cationic surfactants. It is unclear what surfactants are intended to be included in the group. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20, 31-34, 38, and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US 2018/0311138) in view of Lee et al. (US 2020/0206111). 
Huynh et al. teach anhydrous hair-treatment compositions and methods comprising one or more bis-urea derivatives, hydrophobic silica aerogel, and one or more solvents, for example, ester oils (e.g. abstract). Huynh et al. teach a method comprising mixing the formulation and applying to damaged hair caused by heat styling (e.g. paragraphs 0001, 0006, 0057, 0058, 0067, 0248). Huynh et al. teach the compositions comprise preferably 65-99.5% of a solvent including bis(2-ethylhexyl) maleate (e.g. paragraph 0034, 0035, 0107). Huynh et al. teach the inclusion of cationic surfactants, but are silent as to their concentration (e.g. paragraph 0183). This is made up for by the teachings of Lee et al. 
Lee et al. teach hair care and conditioning compositions; and to methods for conditioning, managing, and/or styling the hair using the compositions comprising application to damaged hair (e.g. abstract, paragraphs 0003-0005). Lee et al. teach that the compositions are essentially anhydrous (e.g. paragraph 0027). Lee et al. teach that the compositions comprise the cationic surfactant behentrimonium chloride at 0.1-5 wt% (e.g. paragraphs 0037-0042).  Lee et al. teach that upon application to wet or damp hair, the composition forms a lamellar phase, which surprisingly enhances the deposition of conditioning active agents such as cationic surfactants and fatty compounds onto the hair which impart a smoothing and softening effect to the hair, resulting in the hair having a shiny and nourished appearance which is easily detangled and dryness and fizziness are reduced or minimized (e.g. paragraph 0007). 
Regarding Claims 12, 13, 16, 31-33 and 38, it would have been obvious to one of ordinary skill in the art at the time of filing to select the cationic surfactant of Lee et al. for use in the compositions of Huynh et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have been motivated because Huynh suggests the inclusion of a cationic surfactant but does not provide further detail. Both of the compositions are useful as anhydrous hair conditioning compositions comprising cationic surfactants, and one of ordinary skill would have been motivated in order to provide the benefits of conditioning as provided by the behentrimonium chloride of Lee et al. In addition, it would have been obvious to one of ordinary skill in the art to have combined the compositions of Huynh and Lee. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Regarding the limitation, “wherein breakage of the hair is decreased by at least 5% compared to untreated hair”, as Huynh and Lee teach applying the claimed composition comprising the claimed bis(2-ethylhexyl)maleate and surfactant, and concentrations thereof to damaged hair, the outcome of hair breakage decrease would necessarily occur from following the same method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 
Regarding the amounts of maleate and cationic surfactant the amounts overlap or lie within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 14, Huynh et al. teach the inclusion of one or more bis-urea derivatives (i.e. conditioning agents). Lee et al. teach the inclusion of fatty compounds (i.e. conditioning agents) and colorants (e.g. paragraphs 0007; Claim 1; Example). 
Regarding Claim 15, Huynh et al. teach up to 5 wt% water (e.g. paragraph 0270). Lee et al. teaches up to 5 wt% water (e.g. paragraph 0027; Examples). 
Regarding Claims 17-19, 50 and 51, Huynh et al. teach the inclusion of fatty alcohols as a diluent (e.g. paragraph 0096-0098). Lee et al. teach 5-70 wt% of one or more monoalcohols and 0.1-20 wt% of one or more fatty alcohols, which overlap with the claimed range (e.g. Claim 1 and 7).
Regarding Claim 20, Lee et al. teach that the composition may be rinsed (e.g. paragraph 0014). 
Regarding Claim 34, Huynh et al. teach the inclusion of a film former (e.g. Example). Lee et al. teaches preservatives, fragrance, salts, and pH adjusters (e.g. Examples).
Regarding Claims 44-49, Lee et al. teach the compositions are part of a kit separately contained and may be applied to the hair by spraying (e.g. paragraph 0092, 0094). Regarding which ingredients are added to which container for application, all of the components are mixed prior to application to hair. Changes in sequence of adding ingredients are obvious. In each case, the end result is a combined composition which is applied to hair. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619